Citation Nr: 0306175	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-00 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from December 1967 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  VA has substantially complied with the requirements of 
the Veterans Claims Assistance Act of 2000.
 
2.  An unappealed June 1999 RO rating decision denied service 
connection for post-traumatic stress disorder.

3.  Evidence associated with the claims file subsequent to 
the June 1999 RO rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision that denied service connection 
for post-traumatic stress disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2002).

2.  Evidence received since the June 1999 final RO decision 
is new and material, and the requirements to reopen the claim 
for service connection for post-traumatic stress disorder 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, for purposes of evaluating the veteran's July 2000 
request to reopen his claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD), the 
Board finds that VA has essentially met its duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that as it is reopening the claim to the 
veteran's benefit, and plans to conduct any additionally 
necessary VCAA notice and development prior to issuing a 
decision on the merits, there is no resultant prejudice to 
the veteran in now proceeding on his claim.  The Board 
further observes that the veteran recently received 
supplemental notification of the VCAA's provisions from VA, 
including information on the delegation of evidentiary 
development responsibilities between the veteran and VA, as 
noted in January 2003 correspondence delivered to the veteran 
and his representative.   

The veteran originally filed for service connection for PTSD 
in October 1998.  At the time, the evidence for consideration 
consisted of the veteran's service medical and personnel 
records, as well as the results of a January 1999 VA 
examination.  The evidence also included lay statements from 
the veteran as to his in-service stressors, and a response 
from the National Personnel Records Center addressing some of 
this information.  The RO denied the claim in a June 1999 
rating decision, stating that the evidence of record did not 
establish that a stressful experience occurred during 
service.  This decision subsequently became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

In July 2000, the veteran filed a request to reopen his 
claim.  In support of his claim, he provided additional 
information concerning his in-service stressors.  The RO 
declined to reopen the claim in a January 2001 rating 
decision, and the veteran properly appealed this decision to 
the Board.

Subsequent to the January 2001 rating decision, more evidence 
was associated with the claims folder.  The veteran provided 
supplemental lay statements, as well as ample hearing 
testimony given before the Board, concerning the many details 
of his in-service stressors.  The Board has also recently 
received VA mental health clinic treatment records dated from 
October 2000 to December 2002, as well as private medical 
treatment records dated from October 1980 to December 1992.

On its own determination, the Board finds that additional 
evidence associated with the claims file since June 1999 is 
both new and material.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board notes that much of the 
information provided in this evidence was not available 
during the time of the prior decision in this matter, and 
therefore considers it to be new.  The Board also finds that 
this new evidence is material to the claim.  At the time of 
the June 1999 rating decision, there was little information 
of record to utilize in confirming the veteran's claimed in-
service stressors.  The new lay statements, hearing 
testimony, and notations in the veteran's VA mental health 
clinic treatment records, however, do provide supplemental 
information that will greatly assist in this process.  This 
new evidence is neither cumulative nor redundant of evidence 
already of record, and so it is also material to the claim.  
Accordingly, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and the Board will now reopen the claim for full review.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Smith v. West, 
12 Vet. App. 312, 314 (1999); Justus v. Principi, 3 Vet. App. 
510 (1992).  The Board notes, however, that a decision on the 
merits of the claim will be issued only after the completion 
of additional development.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for post-traumatic 
stress disorder is reopened.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

